Case: 12-20446      Document: 00512485326         Page: 1    Date Filed: 12/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 12-20446                         December 31, 2013
                                                                              Lyle W. Cayce
GREGORY K. PEACOCK,                                                                Clerk


                                                 Plaintiff-Counter Defendant –
                                                 Appellant Cross-Appellee
v.

CARPEDIA INTERNATIONAL, LIMITED,

                                                 Defendant-Counter Claimant –
                                                 Appellee Cross-Appellant

MARK FOLLOWS; PETER FOLLOWS,

                                                 Defendants – Appellees



                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:10-CV-2273


Before STEWART, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
       The plaintiff, Gregory Peacock, appeals the district court’s grant of
summary judgment to the defendant Carpedia International (“Carpedia”), and
the district court’s dismissal of Peacock’s claims against Mark and Peter



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-20446    Document: 00512485326       Page: 2   Date Filed: 12/31/2013



                                   No. 12-20446


Follows (collectively, the “Followses”) for lack of personal jurisdiction.
Carpedia cross-appeals the district court’s grant of summary judgment to
Peacock on Carpedia’s counterclaims. Because the district court committed no
reversible errors, we AFFIRM the judgment of the district court.
                                        I.
      Carpedia is a Canadian consulting firm that works with client companies
to improve the client’s cash flow. The Followses are both employed by Carpedia
– Mark as a director and Peter as President. Carpedia also employs a number
of sales executives who meet with potential clients with the goal of establishing
an ongoing client relationship.       These sales executive are compensated
partially through commissions that are calculated based on the amount of
revenue they generate for Carpedia.
      In 2006, Peacock and the Followses began discussions about Peacock
potentially joining Carpedia as a sales executive. After some initial phone
conversations, Carpedia paid for Peacock to fly to its headquarters in Ontario
for an interview. After the interview, Carpedia offered Peacock a job in Texas
where Peacock would attempt to establish a market for Carpedia.
      Peacock accepted the employment offer and entered into an employment
agreement with Carpedia (the “Employment Agreement”). The Employment
Agreement stated, among other things, that employment was at-will; that
Peacock would not rely on any oral promises from Carpedia; that compensation
would be unpredictable and highly variable; and that sales results were
Peacock’s responsibility. Throughout his employment, Peacock periodically
received a document (the “Decision Matrix”) that laid out the schedule of
commissions – that is, dictating what commission percentage a sales executive
would earn in various scenarios.


                                        2
    Case: 12-20446    Document: 00512485326         Page: 3   Date Filed: 12/31/2013



                                 No. 12-20446


      In 2008, Peacock threatened to resign. Peacock complained that he was
not paid enough and that he was not being supplied with enough first meetings
with prospective clients. Instead of abandoning its investment in the Texas
market, Carpedia capitulated to Peacock’s demands and increased his fixed
salary to $270,000 per year, an increase of nearly $100,000.
      In March 2010, Peacock announced his resignation, effective April 9th,
and immediately sought a severance package from Carpedia. In mid-April,
Carpedia provided Peacock with a proposed Agreement and General Release
(the “Proposed Release”). In return for Peacock releasing his claims against
Carpedia, the Proposed Release called for Carpedia to pay Peacock his full
April salary, plus an additional amount. By the end of April, Peacock had not
responded to the Proposed Release.            Nonetheless, Carpedia deposited the
remainder of Peacock’s April salary in his bank account. On May 5th, Peacock
brought this suit in Texas state court.
                                       II.
      In his complaint, Peacock alleged that Carpedia breached the
Employment Agreement by failing to pay Peacock commissions he had earned
and by failing to set up the number of meetings with potential clients required
by the Employment Agreement. Carpedia removed the case to federal court,
answered Peacock’s claims, and filed counterclaims. Specifically, Carpedia
claimed that Peacock must return the portion of his April salary which was
paid at the end of the month and alleged that Peacock had fraudulently
induced Carpedia to hire him by misrepresenting his experience and
employment history. Peacock then amended his complaint to include claims
against the Followses alleging that they had fraudulently induced Peacock to
enter into the Employment Agreement by knowingly overstating Carpedia’s
ability to generate meetings with potential clients. Peacock later filed a second
                                          3
    Case: 12-20446    Document: 00512485326        Page: 4   Date Filed: 12/31/2013



                                    No. 12-20446


amended complaint at the instruction of the court to provide more factual
allegations regarding his fraud claim.
      Both parties filed a round of Rule 12 motions, which the district court
denied. Limited discovery ensued. Peacock then filed a motion to extend the
discovery deadline so that he could depose a former Carpedia employee. While
this discovery motion was pending, the parties filed competing summary
judgment motions. In response to Carpedia’s motion for summary judgment,
Peacock filed a Rule 56(d) motion, again arguing that he needed time to depose
the former Carpedia employee. The magistrate judge – to whom the case had
been referred for the resolution of the ongoing discovery disputes – denied
Peacock’s motion to extend the discovery deadline and Peacock’s Rule 56(d)
motion.
      The district judge then resolved both sides’ summary judgment motions,
dismissing all claims advanced by the parties for affirmative relief and
dismissing the claims against the Followses for lack of personal jurisdiction.
The district court entered a final judgment to this effect. Peacock then brought
this appeal challenging the dismissal of his claims and the denial of his
discovery motions. Carpedia cross-appealed challenging the dismissal of its
counterclaims against Peacock.
                                        III.
      After extensively reviewing the briefing of the parties, the record, and
the opinion of the district court, we conclude that the district court committed
no reversible errors in disposing of the parties’ claims.        Accordingly, the
judgment of the district court is
                                                                      AFFIRMED.




                                         4